DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The Examiner acknowledges receipt of the amendments to the specification.  Although the previous objections are withdrawn by Applicant’s amendments, the amendments to [0033] and [0034] are objected to for being labeled as [0001] and [0002], respectively.  Replacement of [0001] and [0002] with [0033] and [0034], respectively, is advised.  
Appropriate correction is required.
Claim Objections
Claim 1, as well as claims 2 and 4-7, dependent therefrom, is objected to because of the following informalities:  In Applicant’s newly added limitation to claim 1 of “of greater than 10 such that hydrogen sulfide dissolves in the high pH mud and remains in sultion,” the term “sultion” should be replaced with –solution- in order to correct the misspelling thereof.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, as well as claims 2 and 4-7, dependent therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 has been amended to require “the pH buffer injection point configured to inject a pH buffer into the contaminated mud to produce a high pH mud at a target pH of greater than 10.”  The claim has also been amended to require “comparing the pH of the sample of the high pH mud to the target pH of greater than 10 such that hydrogen sulfide dissolved in the high pH mud and remains in sultion.”  Since the claim requires the pH buffer at a target pH of greater than 10, it is unclear what Applicant is intending to require by comparing the pH of the sample of the high pH mud that is produced at a target pH of greater than 10 to the target pH of greater than 10 since it seems it is required that the sample of high pH mud be at such a target pH.  The use of the phrase “target pH” in both instances is confusing since it appears the high pH mud is produced at the target pH and therefore a sample thereof would have such a pH, in which instance, it would seem the conditional injection of scavenger steps and associated steps that follow are not required.  It appears Applicant may intend the method to include the setting of a target pH, and a pH buffer injection point configured to inject a pH buffer into the contaminated mud, wherein the method further includes injecting the pH buffer into the contaminated mud to produce a buffered mud, subsequent to which a sample of the buffered mud is obtained and a pH thereof is determined and compared to the set target pH.  Clarification is required in order to clearly define the invention.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 7,823,656) in view of Amosa et al. (Sulphide Scavengers in Oil and Gas Industry – A Review).
With respect to independent claim 1, Williams discloses a method of neutralize hydrogen sulfide in a contaminated mud at a surface during drilling operations (abstract; col. 20, l. 12-26), the method comprising the steps of:

a pH buffer injection point, the pH buffer injection point configured to inject a pH buffer into the contaminated mud to produce a mud at a target pH (col. 6, l. 20-40);
a sample point, the sample point configured to measure the pH of the high pH mud (col. 6, l. 41-53; col. 7, l. 20-28, wherein the sample point measures the pH to insure that the conditions and pH set points are met);
a scavenger injection point, the scavenger injection point configured to inject an amount of scavenger (col. 5, l. 55- col. 6, l. 8; col. 20, l. 11-26);
injecting pH buffer into the contaminated mud at the pH buffer injection point to produce the buffered mud at the target pH (col. 6, l. 20-40);
obtaining a sample of the high pH mud from the sample point (col. 7, l. 20-28); 
measuring a pH of the sample of the high pH mud (col. 7, l. 20-28);
comparing the pH of the sample of the high pH mud to a target pH (col. 7, l. 20-28, wherein it is insured the conditions and set points are met).
Williams discloses wherein the pH of the contaminated mud may be adjusted to a desired set point, noting wherein caustic may be added to bring the pH into the target range (col. 6, l. 20-40).  Although suggesting a presence of hydrogen sulfide in the drilling fluid and the taking of mitigation efforts with respect thereto (col. 20, l. 12-26), the reference, fails to explicitly provide for a target pH of greater than 10 such that the hydrogen sulfide dissolves in the high pH mud and remains in solution.    
- and S- sulfide ions result from maintaining a high pH and Amosa further teaches wherein most government regulations require that a minimum pH level of 10 be maintained at all times in hydrogen sulfide environments (p. 87, 5. Hydrogen Sulphide Scavenger Technology).
Since Amosa suggests the maintenance of drilling muds at a high pH so that the HS- and S- sulfide ions result, i.e., such that hydrogen sulfide dissolves, wherein government regulations require a minimum pH level of 10 be maintained at all times in hydrogen sulfide environments, it would have been obvious to one having ordinary skill in the art when treating a contaminated mud using the method of Williams in a hydrogen sulfide containing environment to set the target pH to a minimum of 10 in order to insure the hydrogen sulfide remains dissolved therein and that the drilling mud meets government regulations.  
With regard to the additional elements of injecting the amount of scavenger into the high pH mud to produce a treated mud when the pH of the sample of high pH mud is below the target pH, the Examiner notes, the method of Williams et al. is set to insure that the conditions and set points are met.  As such, it is the position of the Office that when the pH of the sample is at the target pH the injection of scavenger is not required since the claim requires the scavenger be injected when the pH of the sample of high pH mud is below the target pH.
Alternatively and/or, in addition thereto, Williams discloses while the pH adjusting is taking place, Stage 1 for the Hydrogen Sulfide level will add chemistries, i.e., scavengers, to adjust the hydrogen sulfide of the drilling mud to the desired set point (col. 20, l. 12-26).  As such, when the pH of the sample of high pH mud is below the target pH, i.e., while it is going through stages 801 through 803 and being adjusted, a scavenger is injected into the high pH mud 601 configured to supply the clean mud to the wellbore (col. 4, l. 55-col. 5, l. 13), wherein the clean mud has a sulfides concentration less than an allowed amount based on local regulations (col. 21, l. 7-16).  The Examiner notes, although silent as to the concentration as “less than an allowed amount based on local regulations,” since Williams clearly discloses insuring a set/target concentration of hydrogen sulfide in the clean mud, it would have been obvious to one having ordinary skill in the art for such a target concentration to be one that is less than an allowed amount based on local regulations in order to insure the previously contaminated mud does not contaminate the local surrounding region upon cleaning thereof and meets all criteria necessary for use therein.  
With respect to depending claim 2, Williams discloses wherein the amount of chemistries necessary for adjusting the hydrogen sulfide is determined for the purpose of bringing the amount of hydrogen sulfide in the drilling mud into range (col. 20, l. 12-26).  Although silent to such an amount, one of ordinary skill would recognize the necessary amount of chemicals to add to the mud based on the calculations being made in order to insure the hydrogen sulfide is optimally treated within the contaminated mud since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claim 4, Williams discloses wherein the agitator tank comprises an agitator configured to create turbulence in the agitator tank; and a circulation pump 
With respect to depending claim 5, Williams discloses wherein the sample point comprises a pH monitor (col. 7, l. 20-28).
With respect to depending claim 6, Williams fails to explicitly disclose a specific scavenger for use therein.  Amosa et al., however, explicitly suggests triazine based scavengers as efficiently applicable for scavenging sulfides in produced fluids (p. 89, right column).  Since the scavenging is occurring in produced contaminated muds in the method of Williams, it would have been obvious to one having ordinary skill in the art to try triazine as the scavenger therein used to provide for a fluid with a targeted amount of hydrogen sulfide since such is a known chemical used in scavenging hydrogen from produced fluids, as suggested by Amosa et al..
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Amosa et al. as applied to claim 1 above, and further in view of Elshiekh (Simulation for estimation of hydrogen sulfide injection does rate for treatment of crude oil – cited previously).
With respect to depending claim 7, Williams discloses the method as set forth above with respect to claim 1, wherein a set point to adjust the hydrogen sulfide concentration in the drilling mud is determined and the proper amount of chemical for bringing about such an adjustment is added thereto.  The reference additionally suggests wherein a final set of sensors senses and measures the hydrogen sulfide content of a sample of the drilling mud in order to insure that the set point that were programmed are met, thereby suggesting the provision of an additional amount of scavenger be added thereto in order to insure the set value of hydrogen sulfide is met should such be deemed necessary from the sample (col. 20, l. 12- col. 21, l. 16).  Williams, however, fails to suggest mixing a known amount of sulfides in the sample to produce a known .  


Response to Arguments
Applicant’s arguments and amendments with respect to the 35 USC 112, second paragraph, rejections, as set forth in the previous office action have been fully considered and are persuasive.  The noted rejections have been withdrawn.  However, the Examiner notes a new grounds of rejection has been made with respect to Applicant’s amendments.
Applicant’s arguments, with respect to the rejection(s) of claim(s) over the previously applied prior art have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of Applicant’s amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 3,301,323 (previously cited) discloses wherein it is desirable to reduce contaminants such as hydrogen sulfide and/or maintain the concentration level thereof within permissible limits.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
03/30/21